Citation Nr: 0913494	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-36 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for left knee 
degenerative joint disease, secondary to service-connected 
right knee disability.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to April 
1973.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran asserts that left knee degenerative joint disease 
is due to service-connected disability.  As reflected in 
correspondence from the Veteran's representative, received in 
March 2009, the Veteran asserts that his service-connected 
right knee disability causes him to put increased stress on 
the left knee resulting in disability of the left knee.  In 
that regard, the Board notes that a January 2006 rating 
decision shows that the Veteran is service-connected for 
right knee anterior cruciate ligament (ACL) deficiency and 
meniscal tears with a history of reconstructive surgery, and 
degenerative arthritis, associated with a history of 
reconstructive surgery and a history of a right distal 
fibular fracture, as well as lumbar and cervical spine 
degenerative arthritis associated with the service-connected 
right knee disability.  

An August 1995 VA record notes right leg length discrepancy 
secondary to a right tibial osteotomy in February 1993, and a 
shoe lift was prescribed.  Records, dated in November 1995, 
reflect left knee complaints, and the impression of x-ray 
examination of the left knee was a large osteochondroma of 
the femur.  A March 1996 VA examination report notes that the 
left knee was well-preserved and asymptomatic.  An October 
1996 VA record reflects assessments of degenerative joint 
disease of the left knee, right knee, neck, and right hip.  
In addition, a February 2005 VA treatment record notes that 
the doctor felt that the Veteran's left knee symptoms were 
due to right knee degenerative changes and ACL deficiency.  

A January 2006 VA examination report notes that x-ray 
examination of the left knee was noted to show left knee 
degenerative joint disease.  The Board notes that the report 
of x-ray examination has not been associated with the claims 
file.  

In addition, the January 2006 VA examiner opined that it was 
less than likely that left knee degenerative joint disease 
was related to the service-connected right knee disability, 
noting only an initial left knee ACL tear five to six years 
earlier, with reinjury 16 months prior to the examination.  
In light of the left knee findings in the 1990s, the Board 
finds that further development is necessary.  

In regard to a TDIU, the Board notes that a July 1998 Report 
of Contact references the Veteran's vocational rehabilitation 
folder.  The vocational rehabilitation folder has not been 
associated with the claims file.  

In this case, the Board finds that further development is in 
order to make a determination as to whether a left knee 
disorder is related to service-connected disability, as well 
as in regard to entitlement to a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate the January 
2006 report of VA x-ray examination of the 
left knee with the claims file.  

2.  The AOJ should associate the Veteran's 
vocational rehabilitation folder with the 
claims file.  

3.  The AOJ should schedule the Veteran 
for an orthopedic examination in regard to 
the left knee.  The claims file should be 
made available for review in conjunction 
with the examination and the examiner's 
attention should be directed to this 
remand.  All necessary tests should be 
accomplished.  The examiner should provide 
an opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that any left knee 
disability is proximately due to or been 
chronically worsened by service-connected 
disability.  A complete rationale should 
accompany all opinions provided.  

4.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable period of time in which to 
respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

